Citation Nr: 0413936	
Decision Date: 05/28/04    Archive Date: 06/02/04

DOCKET NO.  02-18 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania

THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.

2.  Entitlement to service connection for a chronic 
respiratory disability, claimed as due to exposure to 
chemical herbicides.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel
INTRODUCTION

The veteran served on active duty from June 1965 to August 
1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2002 rating decision by the Pittsburgh, 
Pennsylvania, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which, inter alia, denied the veteran's 
claims of entitlement to service connection for post-
traumatic stress disorder (PTSD) and a chronic respiratory 
disability, claimed as due to exposure to chemical 
herbicides.

As will be discussed below, the appeal as it pertains to the 
issue of entitlement to service connection for a chronic 
respiratory disability is remanded to the RO via the Appeals 
Management Center, in Washington, D.C.  


FINDINGS OF FACT

The veteran was involved in armed combat during military 
service and has been diagnosed with PTSD, that has been 
directly linked to this traumatic experience.


CONCLUSION OF LAW

PTSD was incurred in military service.  38 U.S.C.A. §§ 
1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.304(f) 
(2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

VA has a duty to notify and assist the veteran with his claim 
under the Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2003).  VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 
5103; 38 C.F.R. § 3.159(b).  VA also has a duty to assist the 
veteran in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  Because 
the claim of entitlement to service connection for PTSD is 
being granted in full, the notification and duty to assist 
provisions of the VCAA as they pertain solely to this issue 
on appeal are deemed to have been fully satisfied.

Factual Background

The veteran's service medical records show no treatment for, 
or diagnosis of a chronic psychiatric disorder throughout his 
entire period of active duty.  His military records show that 
he served as a combat medic in the United States Army and was 
in Vietnam from March 1967 to June 1968, during which time he 
was awarded the Purple Heart Medal for wounds received in 
combat and the Combat Medical Badge.  He is presently 
service-connected for disabilities of both lower extremities 
that are residuals of multiple shell fragment wounds.

In October 2001, the veteran filed a claim for VA 
compensation for PTSD.  Pursuant to his claim, VA scheduled 
him for an examination by a Ph.D.-accredited clinical 
psychologist in April 2002.  The report of this examination 
shows, in pertinent part, that the veteran displayed dystonic 
and uncontrollable movements of his head, neck and upper and 
lower extremities that appeared to be related to his history 
of amphetamine abuse and dependence.  Although the 
psychologist acknowledged the veteran's prior history of 
exposure to combat during service, the examiner was unable to 
elicit any endorsement from the veteran of the requisite 
symptoms listed in the criteria for a diagnosis of PTSD, as 
contained in the American Psychiatric Association's 
Diagnostic and Statistical Manual, Fourth Edition (DSM-IV).  
The psychologist remarked in the report that there was 
insufficient evidence to justify a diagnosis of PTSD.

The report of a private psychological evaluation conducted in 
November 2002 and co-signed by a Ph.D.-accredited clinical 
psychologist and a licensed social worker shows a diagnosis 
of PSTD, that was linked to his traumatic combat experiences 
from service.

Oral testimony provided by the veteran at a videoconference 
hearing conducted before the Board in December 2003, affirmed 
that he was a combat medic during active duty and that he 
believed he had a firm diagnosis of PTSD, which was the 
result of his exposure to traumatic combat experiences while 
serving in Vietnam.

Analysis

The veteran claims service connection for PTSD.  Service 
connection may be granted for disability resulting from 
disease or injury, incurred in or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303 (2003).  

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition in accordance with 
38 C.F.R. §  4.125(a) (2003); a link, established by medical 
evidence, between current symptomatology and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor actually occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f).  

The Board finds the veteran's service records, war wounds, 
and military decorations clearly establish that he was 
involved in combat against enemy forces while serving as a 
medic in Vietnam.  Having conceded the veracity of the 
veteran's in-service stressors, the primary question which 
must be addressed in order to resolve the case is whether or 
not he has a clinical diagnosis of PTSD that is linked to 
these stressors.  The Board notes that the report of the VA 
evaluation of April 2002 shows that the examining clinical 
psychologist found that there was insufficient evidence to 
justify a diagnosis of PTSD.  This examination is offset, 
however, by the report of a private evaluation conducted in 
November 2002 by a two-person team consisting of a clinical 
psychologist and a licensed social worker, in which a 
diagnosis of PTSD linked to the veteran's in-service combat 
stressors was presented.  The Board finds that professional 
psychologists of equal accreditation conducted both 
examinations.  Therefore, the evidence in this case is 
approximately balanced and in relative equipoise with regard 
to the issue of whether or not the veteran has a clinical 
diagnosis of PTSD as a result of his combat experiences.  
Applying the benefit-of-the-doubt doctrine, the Board will 
resolve the case in the veteran's favor and conclude that the 
evidence establishes that he has an actual diagnosis of PTSD.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  His appeal is therefore 
allowed.  Service connection for PTSD is granted, subject to 
the applicable laws and regulations that govern awards of VA 
benefits.  See 38 C.F.R. § 3.400 (2003).


ORDER

Service connection for PTSD is granted.


REMAND

The evidence associated with the veteran's claims file 
indicates that his medical history includes diagnoses of 
chronic obstructive pulmonary disease and chronic asthma.  
Although his service medical records do not show onset of 
either disability in service, he contends that his current 
respiratory disabilities are the result of his exposure to 
chemical herbicides during military service in Vietnam.  His 
service records establish that he served in Southeast Asia 
from March 1967 to June 1968.  The Board finds that a VA 
medical examination is necessary in order to obtain a nexus 
opinion regarding the relationship between the veteran's 
current respiratory disability and his period of active duty.  
See Charles v. Principi, 16 Vet. App. 370 (2002).  The case 
is therefore remanded so that the veteran may be scheduled 
for this examination.  

The veteran indicated in his December 2003 videoconference 
hearing before the Board that very shortly after leaving 
service in 1968, he was treated for his respiratory problems 
by a private physician whom he identified as "Dr. James 
Wilkins."  If Dr. Wilkins' records are still available, they 
would be useful towards deciding this claim.  Additionally, 
in the report of an April 2002 VA liver and pancreas 
examination, the examining physician observed that the 
veteran was receiving Social Security Administration (SSA) 
benefits for disability due to chronic obstructive pulmonary 
disease and asthma.  In this regard, the Board notes that the 
duty to assist includes duty to obtain SSA records.  See 
Murincsak v. Derwinski, 2 Vet. App. 363, 371 (1992).  
Therefore, the case should be remanded so that an attempt may 
be made to obtain and associate the relevant aforementioned 
records with the claims file, along with any other pertinent 
evidence identified by the veteran.  See Moore v. Derwinski, 
2 Vet. App. 375, 376 (1992).

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326.  In this regard, the United States 
Court of Appeals for Veterans Claims has held that section 
5103(a) and § 3.159(b), requires VA to inform a claimant of 
which evidence VA will provide and which evidence claimant is 
to provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In view of the foregoing discussion, the case is remanded for 
the following actions:

1.  The claims file must be reviewed to 
ensure that all VCAA notice and duty to 
assist obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A, and any other applicable 
legal precedent.  Such notice should 
specifically apprise the appellant of the 
evidence and information necessary to 
substantiate his claim and inform him 
whether he or VA bears the burden of 
producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a), (b); 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

2.  In addition to SSA medical records 
and those medical records pertaining to 
the veteran's treatment for respiratory 
problems from Dr. James Wilkins, the 
veteran must be contacted and requested 
to identify all other healthcare 
providers, VA and non-VA, inpatient and 
outpatient, who have treated him for his 
respiratory problems since military 
service.  He should be requested to 
complete and return the appropriate 
release forms so that VA can obtain any 
identified evidence.  Regardless of the 
veteran's response, all outstanding VA 
treatment reports should be obtained.  
All information that is not duplicative 
of evidence already received should be 
associated with the claims file.  

3.  If any of the relevant records sought 
cannot be obtained, the veteran must be 
notified of such, explaining the efforts 
used to obtain those records, and 
describing any further action to be taken 
with respect to the claim.  

4.  A VA medical examination must be 
scheduled for the purpose of ascertaining 
the current nature, extent of severity, 
and etiology of any current chronic 
respiratory disability found.  The claims 
file must be made available to and 
reviewed by the examiner in conjunction 
with the examination.  All pertinent 
symptomatology and findings should be 
reported in detail.  Any indicated 
diagnostic tests and studies should be 
accomplished.  

Following a review of the service and 
postservice medical records, the 
examiner must address the following 
medical issues:

(a)  What are the veteran's 
current respiratory diagnoses?

(b)  Is any respiratory 
disability found on examination 
due to the veteran's military 
service on any basis, including 
exposure to chemical 
herbicides?

All opinions expressed by the examiner 
must be accompanied by a complete 
rationale.  

5.  The veteran is hereby notified that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2003).  In the 
event that the veteran does not report 
for the aforementioned examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

6.  Thereafter, the claims file must be 
reviewed to ensure that all of the 
foregoing requested development has been 
completed.  After undertaking any further 
development deemed essential in addition 
to that specified above, the claim of 
entitlement to service connection for a 
chronic respiratory disability must be 
readjudicated.  If claim remains denied, 
a supplemental statement of the case 
should be provided to the veteran and his 
representative.  After the veteran and 
his representative have had an adequate 
opportunity to respond, the appeal should 
be returned to the Board for appellate 
review.  

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                     
______________________________________________
	JOY A. MCDONALD 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



